 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD KEVIN HAMMERBECK,                         No. 2:18-CV-2289-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF SHASTA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The initial scheduling

18   conference, set for December 11, 2019, was vacated because plaintiff failed to file a scheduling

19   conference statement as directed in the court’s July 30, 2019, order. On December 6, 2019, the

20   court directed plaintiff to show cause in writing why this action should not be dismissed for

21   failure to file a scheduling conference statement. Plaintiff responded to the order to show cause

22   on December 23, 2019, indicating he was unable to timely file a scheduling conference statement

23   due to obligations associated with his care for a disabled person. A review of the docket reflects

24   that plaintiff also submitted his scheduling conference statement on December 9, 2019.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Good cause appearing therefor, the order to show cause is discharged. An initial

 2   scheduling conference is re-set for February 19, 2020, at 10:00 a.m., before the undersigned in

 3   Redding, California.

 4                  IT IS SO ORDERED.

 5

 6   Dated: January 21, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
